Order entered September 25, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01180-CV

                                IN THE INTEREST OF M.A.A.

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 01-09-843

                                            ORDER
       Before the Court is appellant’s September 7, 2015 motion for review of further orders in

this case and in a companion case, docketed in our Court as appellate cause number 05-15-

00636-CV. The orders appellant, who is appearing pro se, seeks to have reviewed are the June

10, 2015 orders denying her motions to recuse the trial court judge.

       By order dated May 18, 2015, we allowed appellant to address in her brief in this appeal

earlier recusal orders that were signed months after appellant had perfected her appeal.

Appellant has since filed her brief, and in the brief, she challenges those orders and the June 10th

order pertaining to this appeal. She also attaches a copy of the June 10th order in her appendix.

       Because the June 10th order pertaining to this appeal is related to the recusal orders we

allowed appellant to address in her brief, we GRANT appellant’s motion for review to the extent

it concerns this appeal. We ORDER Rockwall County District Clerk Kay McDaniel to file, no

later than October 5, 2015, a supplemental clerk’s record containing a copy of the June 10, 2015
order denying the recusal motion in this case (trial court cause number 01-09-843). We will

determine by separate order appellant’s motion for review as it concerns appellate cause number

05-15-00636-CV.


                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE